ALLOWABILITY NOTICE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with P. Tyler Johnson on 09/22/2021.
The application has been amended as follows (added language is underlined and removed language is shown with a strikethrough).  Please replace the claims filed 09/07/2021 with the following claim set. Claims not listed are left unamended:

1.  (Currently Amended)  An information processing apparatus comprising:
a targeted point estimation unit configured to identify two-dimensional probability maps indicating existence probabilities of at least one targeted point included in a target object in a plurality of projection directions by using a neural network obtained in advance from learning single that are stored in association with each other and their respective associated two-dimensional probability maps of the at least one targeted point in the plurality of projection directions that are stored in association with each other; and
a synthesis unit configured to identify a three-dimensional position of the targeted 
wherein the identified two-dimensional probability maps represent a relative position of the at least one targeted point, and
wherein the targeted point estimation unit and the synthesis unit are each implemented via at least one processor.

11.  (Currently Amended)  An information processing method comprising:
identifying two-dimensional probability maps indicating existence probabilities of at least one targeted point included in a target object in a plurality of projection directions by using a neural network obtained in advance from learning single that are stored in association with each other and their respective associated two-dimensional probability maps of the at least one targeted point in the plurality of projection directions that are stored in association with each other; and
identifying, by a processor, a three-dimensional position of the targeted point on a basis of the associated two-dimensional probability maps in the plurality of projection directions in order to output a three-dimensional position estimation of the targeted point based on a two-dimensional input image in one of the plurality of projection directions,
wherein the identified two-dimensional probability maps represent a relative 

12.  (Currently Amended)  A non-transitory computer-readable recording medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising:
identifying two-dimensional probability maps indicating existence probabilities of at least one targeted point included in a target object in a plurality of projection directions by using a neural network obtained in advance from learning single that are stored in association with each other and their respective associated two-dimensional probability maps of the at least one targeted point in the plurality of projection directions that are stored in association with each other; and
identifying a three-dimensional position of the targeted point on a basis of the associated two-dimensional probability maps in the plurality of projection directions in order to output a three-dimensional position estimation of the targeted point based on a two-dimensional input image in one of the plurality of projection directions,
wherein the identified two-dimensional probability maps represent a relative position of the at least one targeted point.

Reasons for Allowance
Applicants’ amendments and remarks filed 09/22/2021 have been entered and considered and are found persuasive.
Claims 1, 2, 5-8, 10-14 are allowed.
Rejection under 35 USC 112(b) is withdrawn in view of amendments.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of a targeted point estimation unit configured to identify two-dimensional probability maps indicating existence probabilities of at least one targeted point included in a target object in a plurality of projection directions by using a neural network obtained in advance from learning single two-dimensional images that are stored in association with each other and their respective associated two-dimensional probability maps of the at least one targeted point in the plurality of projection directions that are stored in association with each other, and a synthesis unit configured to identify a three-dimensional position of the targeted point on a basis of the associated two-dimensional probability maps in the plurality of projection directions in order to output a three-dimensional position estimation of the targeted point based on a two-dimensional input image in one of the plurality of projection directions, wherein the identified two-dimensional probability maps represent a relative position of the at least one targeted point. 
For example, Xie uses a neural network takes an input of a single 2D image and produce an estimate of an adjacent image such that the two make up a stereo pair for generating a 3D image. Xie does not use a probability map for the individual projection directions in the way required by the claims. Shotton takes in two 2D images, converts each to a 2D probability map, and then generates a 3D estimate. The claims now require using a single 2D input image to generate a three-dimensional position .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661